Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable at least over claim 1 of U.S. Patent No. 11,119,264 (parent parent). Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent claims a narrower and inclusive of claim 1 except for the front and rear portions, which are considered as arbitrary portions and are not limiting scope compared to the parent patent. 
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, "other than" is suggested to be clarified to __except for__.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1, the scope of the claim is unclear since, absent any details as to what makes a portion "blank" or "structure", it is not explicitly clear what is intended by the "front blank portion" and the "rear structure portion". Absent any structural details, these portions are merely interpreted as front and back portions. Claims 5 and 11 overcomes the indefiniteness of claim 1 arising from the limitation rear structure portion. 
Further regarding claim 1, it is not clear how the hole forms these front and rear portions; in particular, the location of the portions are defined in relation to the hole however not clearly as to how far they extend from the hole. This is to present a clear picture of the intended embodiment by the claims as different embodiments that have clear structural differences may be attempted to be fitted in the scope of claim 1, rendering the claim scope indefinite. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 9 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO (US 10585227).
Regarding claim 1, KAWANO discloses a light guide plate (FIG.s 1-7) comprising: a main body (30 FIG. 6) having an optical surface (30c FIG. 6), a light-incident surface (30a FIG. 6) and an opposite light-incident surface (30b FIG. 6), wherein the light-incident surface and the opposite light-incident surface are respectively connected to two opposite sides of the optical surface (structurally required), wherein the main body has a hole (32 FIG. 6) formed on the optical surface, and a front blank portion is formed at a side of the hole in a direction facing towards the light-incident surface (labeled as front portion below), and a rear structure portion is formed at a side of the hole in a direction facing towards the opposite light-incident surface (labeled as rear portion below); and a plurality of stripe structures (35 FIG. 6) located on the optical surface other than the hole, the front blank portion and the rear structure portion.
Although the portions and stripes of KAWANO may appear different than the intended portions and stripes, absent any clear structural details of the portions and the stripes, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the arrangement of KAWANO as an equivalent of the claimed limitations, and any modification or alteration of the portions and the stripes to perform the same function is within the ordinary skills in the art. 

    PNG
    media_image1.png
    527
    747
    media_image1.png
    Greyscale

Regarding claim 3, KAWANO further discloses the front blank portion and the rear structure portion are separated by an imaginary line (evident).
Regarding claim 4, KAWANO further discloses the imaginary line is parallel to the light-incident surface and intersects a center of the hole (evident).
Regarding claim 9, KAWANO further discloses the optical surface is a light-emitting surface (see 'emission surface' 30c FIG. 5).
Regarding claim 18, KAWANO further discloses a maximum width of the front blank portion which is parallel to the light-incident surface is greater than a maximum width of the hole which is parallel to the light-incident surface (arbitrary limitation absent structural details).
claim 19, KAWANO further discloses the hole and the rear structure portion are in a linear arrangement from the light-incident surface toward the opposite light-incident surface (as shown in labeled figure above).
Regarding claim 20, KAWANO further discloses a backlight module (FIG. 1) comprising the light guide plate; and a light source (see 22 FIG. 1) disposed adjacent to the light-incident surface of the main body of the light guide plate.
Regarding claim 21, KAWANO further discloses a display device (FIG. 1) comprising the backlight module; and a display panel (11 FIG. 1) disposed in front of the light guide plate.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO in view of SUCKLING (US 7931396). 
Regarding claim 2, KAWANO does not explicitly show an extending direction of at least one portion of each of the stripe structures is vertical to the light-incident surface, one end of each of the stripe structures in a first grouping is connected to the light-incident surface, the other end of each of the stripe structures in the first grouping extends toward a border of the front blank portion.
SUCKLING (FIG.s 1-22) teaches a main body with a hole (see FIG. 6); wherein, an extending direction of at least one portion of each of stripe structures (see 15 FIG. 4) is vertical to the light-incident surface (as shown in FIG. 6), one end of each of the stripe structures in a first grouping (arbitrary limitation) is connected to the light-incident surface, the other end of each of the stripe structures in the first grouping extends toward a border of the front blank portion (arbitrary limitation).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a groupings of extended . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO in view of YUKI (US 10345507).
Regarding claim 17, KAWANO further discloses the main body further comprises at least one side surface (structurally evident).
KAWANO does not explicitly show at least one arc surface, and the light guide plate further comprises a plurality of microstructures disposed on a portion of the opposite light-incident surface which is closer to the hole, wherein the side surface is connected to the optical surface, the light-incident surface and the opposite light-incident surface, and the arc surface is located between the side surface and the opposite light-incident surface.
YUKI teaches the main body further comprises at least one side surface and at least one arc surface (see FIG. 12), and the light guide plate further comprises a plurality of microstructures (16Ce FIG. 12) disposed on a portion of the opposite light-incident surface which is closer to a hole (as shown in FIG. 12), wherein the side surface is connected to the optical surface, the light-incident surface and the opposite light-incident surface, and the arc surface is located between the side surface and the opposite light-incident surface.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate microstructures, such as taught by YUKI, with the associated surface of KAWANO in order to further improve the light coupling efficiency of the assembly. 
Claim 5-7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO in view of LEE (US 9835787).
Regarding claim 5, KAWANO does not explicitly show a plurality of rear stripe structures are located in the rear structure portion of the optical surface, and wherein extending directions of the stripe structures are identical to extending directions of the rear stripe structures.
LEE (FIG.s 1-15) teaches a plurality of rear stripe structures (200 FIG.s 2-4) are located in the rear structure portion of the optical surface.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate rear stripe structures, such as taught by LEE, with the rear portion of KAWANO in order to improve the uniformity of illumination. 
Regarding the direction of the stripe structures, absent persuasive evidence that the claimed directions are significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to arrange the stripes in a desired orientation, such that extending directions of the stripe structures are identical to extending directions of the rear stripe structures, in order to optimize the arrangement for the application of the light guide plate.
Regarding claim 6, the combination of the prior art above further teaches the rear stripe structures are disconnected with the stripe structures by the front blank portion (structurally evident of stripes of KAWANO and LEE).
Regarding claim 7, the combination of the prior art above further teaches an arrangement density of the rear stripe structures in the rear structure portion is greater 
Regarding claim 10, LEE teaches a plurality of rear stripe structures (200 FIG.s 2-4) are located in the rear structure portion of the optical surface.
The motivation to combine is same as in claim 5 above. 
Regarding the rear stripe structures intersecting with each other, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a known and usable arrangement for the rear stripes, such as intersecting each other, in order to optimize the light guide plate for its intended application. 
Regarding claim 11, LEE further teaches a plurality of rear stripe structures are located in the rear structure portion of the optical surface (FIG.s 2-4). 
The motivation to combine is same as in claim 5 above. 
Regarding the direction of the stripe structures, absent persuasive evidence that the claimed directions are significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to arrange the stripes in a desired orientation, such that extending directions of the stripe structures are different from extending directions of the rear stripe structures, in order to optimize the arrangement for the application of the light guide plate.
Claim 8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANO in view of LEE and SUCKLING
Regarding claim 8, 12-16, it appears that the claims are attempting to claim structurally different and distinct embodiments, which would be considered as obvious variants and would otherwise may be subject to a restriction as potential distinct species 
Regarding claim 15, KAWANO further discloses an end of each of the stripe structures in the first grouping extends at least toward and beyond a border of the front blank portion and the other end of each of the stripe structures in the second grouping is connected to the opposite light-incident surface (structurally evident).
SUCKLING further teaches one end of each of the stripe structures in a first grouping is connected to the light-incident surface (FIG. 6); one end of each of the stripe structures in a second grouping is connected to the light-incident surface, and the other end of each of the stripe structures in the second grouping is connected to the opposite light-incident surface (FIG. 4); one end of each of the stripe structures in a third grouping is connected to the light-incident surface (arbitrary groupings, FIG. 4), and the other end of each of the stripe structures in the third grouping extends at least to and beyond positions level with two opposite sides of the hole in a direction along the opposite light-incident surface (FIG. 4).
The motivation to combine is same as in claim 2 above. 
LEE further teaches each of the rear stripe structures is an arc structure which surrounds the hole (FIG. 4).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TERAZAWA (US 2020/0278488), YASUNAGA (US 2019/0072822), LIU (US 10877317), LI (US 10684410), JEON (US 11086071), KOHSAKA (US 10545277), HAN (US 10473844), NAKAJIMA (US 10761260).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875